Fisher, J.,
delivered the opinion of the court.
The appellant filed this bill in the Vice Chancery Court, holden at Yazoo city, for the purpose of setting aside certain conveyances alleged to be fraudulent, and to subject the property therein named to the payment of the appellant’s judgment against James G. M‘Gee, deceased.
The judgment was recovered on the 26th day of April, 1839, in the Circuit Court of Holmes county, against the above named James G. M'Gee and others. It is averred that M‘Gee, a few days before the recovery of the judgment, conveyed the property named in the bill, together with other property, for the purpose of screening the same from the payment of the complainant’s judgment. That, as evidence of the fraud, the said M‘Gee remained in possession of the judgment up to the time of his death in 1851. The bill then proceeds to state the manner in which the sale was made, without stating the special manner in which the property was sold and acquired by the parties who now claim title to the same; the transaction may be admitted to have been fraudulent at the time, and could have been, if the bill had been filed in due time, set aside. The bill further alleges that the judgment has been kept alive by executions regularly issued thereon. The bill appears to have been filed on the 11th of August, 1853.
A demurrer was filed in the court below, and was overruled. The chancellor, however, upon final hearing upon the merits, dismissed the bill. In determining whether this decree is correct, we have deemed it unnecessary to go beyond the point which might be considered on the demurrer, to wit: Was there at the date of the judgment, a valid subsisting judgment which could be enforced against James G. McGee’s estate? This point has just been decided by this court in the case of Vick v. Chewning’s Ad’mr. *145Under tbe eigbtb section of tbe Act of 1844, Hutcb. Code, 830, tbe judgment could not be revived, either against M‘Gee’s administrator or against bis beirs at law. Nor could an action of debt be maintained tbereon. Admitting, then, tbe nullity of all of tbe several conveyances set out in tbe bill, tbe same parties who bold under tbe same, would take tbe land in controversy as beirs at law of M‘Gee; and if tbe judgment could not be enforced against them in this latter character, it is difficult to perceive how they are placed in a worse condition, merely because they claim under deeds alleged to be void. A court of equity can only lend its aid to enforce a judgment which could be enforced at law. Tbe object of tbe bill is to subject this land to tbe payment of tbe judgment, because the title of tbe parties claiming is alleged to be void as to tbe judgment creditor. Admitting this to be true, tbe question is still whether, if tbe same parties took tbe land as beirs, could tbe judgment, by a legal proceeding, be enforced against them ? This question requires no answer: tbe mere statement of tbe proposition suggests tbe answer.
Decree affirmed.